DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/22 has been entered.

			Additional References
The prior art of Huff (US Pub 2013/0237137) teaches [0030] Again, the first and second slots 92,94 illustrated in FIGS. 3 and 5 are oriented with respect to the carrier 72 to be substantially vertical when the carrier 72 is in the operating position. Nevertheless, the carrier 72 and/or slots 92,94 may alternatively be configured to present the slots 92,94 at different and varying angles. However, Huff is silent to a first slit formed on a horizontal top surface of the work stand, the first slit comprising a first slot formed vertically downward at a first angle toward a center of the work stand  and  a second slit formed on the horizontal top surface of the work stand, the second slit comprising a second slot that is slanted vertically downward at a second angle into the work stand, wherein second angle of the second slot is different from the first angle of the first slot.

The prior art AU 9716606 teaches The slots are curved in at least one direction and comprise two intersecting sub-slots at different angles to each other. See Abstract. AU 9716606 is silent to a first slit formed on a horizontal top surface of the work stand, the first slit comprising a first slot formed vertically downward at a first angle toward a center of the work stand  and  a second slit formed on the horizontal top surface of the work stand, the second slit comprising a second slot that is slanted vertically downward at a second angle into the work stand, wherein second angle of the second slot is different from the first angle of the first slot.

Allowable Subject Matter
Claims 1-13 and 15-21 are allowed.

			Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a work stand, comprising: a first slit formed on a horizontal top surface of the work stand, the first slit comprising a first slot formed vertically downward at a first angle toward a center of the work stand and configured to hold a first microscopic collection device comprising, a first holding element and a first collection platform, wherein the first collection platform of the first microscopic collection device is perpendicular to the horizontal top surface; and a second slit formed on the horizontal top surface of the work stand, the second slit comprising a second slot that is slanted vertically downward at a second angle into the work stand, wherein second angle of the second slot is different from the first angle of the first slot.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798